Case 1:19-cr-00488-RM Document 29 Filed 06/11/20 USDC Colorado Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

CASE NO.       19-CR-00488-RM

UNITED STATES OF AMERICA,

               Plaintiff,

v.

RICHARD HOLZER,

               Defendant.

______________________________________________________________________________

            THIRD UNOPPOSED MOTION TO EXCLUDE ADDITIONAL TIME
          FROM THE REQUIREMENTS OF THE SPEEDY TRIAL ACT
______________________________________________________________________________

       Mr. Richard Holzer, by and through his counsel Mary V. Butterton, hereby moves this

Court for an Order to exclude an additional 90 days from the Speedy Trial Act computations and

set the motions filing and trial dates accordingly. In support thereof, he states as follows:

                                   PROCEDURAL HISTORY

       1.       On November 4, 2019, Mr. Holzer was arrested pursuant to a criminal complaint

and warrant for his arrest. Docs. 1-3. On November 21, 2019, he was indicted on three charges:

Attempt to Obstruct Persons in the Enjoyment of Their Free Exercise of Religious Beliefs Through

Force and the Attempted Use of Explosives and Fire, in violation of 18 U.S.C. § 247(a)(2) and

(d)(3), Attempt to Damage and Destroy a Building Used in Interstate Commerce by Means of Fire

and Explosives, in violation of 18 U.S.C. § 844(i), and Use of Fire and Explosives to Commit a

Felony Which May Be Prosecuted by a Court of the United States, in violation of 18 U.S.C. §

844(h)(1). Doc. 15.
Case 1:19-cr-00488-RM Document 29 Filed 06/11/20 USDC Colorado Page 2 of 7




       2.       On December 5, 2019, Mr. Holzer filed an Unopposed Motion to Exclude 180

Days from the Requirements of the Speedy Trial Act. Doc. 22. This motion was based, in part, on

the volume of the initial discovery disclosure and the anticipation of several hundred thousand

pages of records relating to Mr. Holzer’s Facebook account and cell phone. Id. The initial

disclosure included 259 audio and video files, which range in length from less than a minute to

over two hours in length. The Court granted that Motion on December 16, 2019. Doc. 25.

       3.       On February 28, 2020, Mr. Holzer filed a Second Unopposed Motion to Exclude

120 Days from the Requirements of the Speedy Trial Act. Doc. 27. This motion was also based on

voluminous new discovery, including gigabites of social media discovery and Cellbrite reports,

and in part on the defense consultation with potential expert(s). Id. That Motion was granted on

March 4, 2020. Doc. 28. The jury trial was reset to November 2, 2020 with a motions filing

deadline of August 3, 2020. Id.

       4.       As previously referenced in her prior motion, defense counsel has been in ongoing

consultation with potential expert witness(es). These consultations require experts to review

voluminous records and discovery, each of which number in the thousands of pages. Additionally,

these consultations require in-person meetings with experts, defense counsel, and Mr. Holzer. One

such meeting was scheduled for the week of March 23, 2020, for which a potential expert was

scheduled to fly to Denver for consultation. That meeting was delayed due to the risks posed by

the worldwide COVID-19 pandemic, which made many regular business practices- including air

travel and court proceedings- dangerous and impracticable.

       5.       Undersigned counsel has been in consistent contact with the potential expert since

late March to reassess the safety of air travel and in-person meetings with Mr. Holzer in a detention




                                                 2
Case 1:19-cr-00488-RM Document 29 Filed 06/11/20 USDC Colorado Page 3 of 7




facility. 1 Undersigned counsel received information this week that due to personal risk factors, the

potential expert has no timeline for when they will be able to safely travel or enter a detention

facility.

        6.         Defense counsel is now actively engaged in discussions with other potential

experts to provide the necessary consultations required for effective advocacy on behalf of Mr.

Holder. These consultations are required to prepare for potential trial defenses and pretrial motions,

as well as to engage in fully-informed negotiations for possible resolution short of trial.

        7.         The current motions deadline of August 3, 2020 will not allow Mr. Holzer

sufficient time to complete these expert consultations and prepare relevant pretrial motions. 2

Undersigned counsel is in discussion with local expert(s) who will be able to perform all requested

tasks without air travel. Once they are retained, s/he will need time to conduct the records review

and any necessary meetings with counsel and/or Mr. Holzer. Counsel believes that 90 days is

sufficient time to complete that process and the follow up tasks required.


                    LAW REGARDING REQUESTS FOR CONTINUANCES

        8.         This Court is authorized under 18 U.S.C. § 3161(h)(7) to exclude from the time

limitations set forth in the Speedy Trial Act any delay for which the ends of justice served by the

delay outweigh the best interest of the public and the defendant in a speedy trial. One factor for

the Court to consider in granting this delay is “[w]hether the failure to grant such a continuance in

the proceeding would be likely to make a continuation of such proceeding impossible, or result in

a miscarriage of justice.” 18 U.S.C. § 3161(h)(7)(B)(i). An additional factor, set forth in 18 U.S.C.



1
  Mr. Holzer is currently held in a local jail which has suffered a COVID-19 outbreak in recent weeks.
2
  Although the Order granting the Second Unopposed Motion to Exclude Time (Doc. 28) does not specifically
delineate deadlines for 404(b) disclosures, both undersigned counsel and the Government understood the Court to
intend to set that deadline 30 days before the Motions Filing Deadline of August 3, 2020.


                                                        3
Case 1:19-cr-00488-RM Document 29 Filed 06/11/20 USDC Colorado Page 4 of 7




§ 3161(h)(7)(B)(iv), is whether failure to grant such a continuance “would deny counsel for the

defendant . . . the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence.” In evaluating a request for an ends of justice continuance, “the record

must clearly establish the district court considered the proper factors at the time such a continuance

was granted.” United States v. Toombs, 574 F.3d 1262, 1269 (10th Cir. 2009) (quoting United

States v. Gonzales, 137 F.3d 1431, 1433 (10th Cir. 1998)). The record must contain an explanation

for why the occurrence of the event identified by the moving party as necessitating the continuance

results in the need for additional time. See id. at 1271. Simply stating the event followed by a

conclusory statement that the event necessitates further time does not satisfy the requirements of

the Speedy Trial Act. See id. at 1271-72.

       9.       In United States v. West, 828 F.2d 1468, 1470 (10th Cir. 1987), the Tenth Circuit

set forth four factors a court should consider when evaluating if a continuance should be granted:

(1) the diligence of the party requesting the continuance, (2) the likelihood that the continuance, if

granted, would accomplish the purpose underlying the request for continuance, (3) the

inconvenience to the opposing party, its witnesses, and the court resulting from the continuance,

and (4) the need asserted for the continuance and the harm that could be suffered as a result of the

court’s denial of the continuance.

                                            ARGUMENT

       10.       Defense counsel’s request for a continuance in this case satisfies the criteria set

forth in 18 U.S.C. § 3161(h)(7).

       11.       The ends of justice served by this requested delay outweigh the best interest of the

public and the defendant. Proceeding within the current time requirements would deny counsel for

Mr. Holzer the reasonable time necessary for effective preparation. Effective representation of Mr.




                                                  4
Case 1:19-cr-00488-RM Document 29 Filed 06/11/20 USDC Colorado Page 5 of 7




Holzer requires consultation with expert witness(es), both for trial preparation and motions

strategy. The COVID-19 pandemic has delayed in-person meetings and travel required for this

consultation for the past several months; proceeding without these necessary meetings will

undermine Mr. Holzer’s defense and would render counsel ineffective.

       12.      Defense counsel’s request for a continuance in this case also satisfies the factors set

forth in United States v. West.

       13.      First, counsel has been diligent in case-related tasks and in the timeliness of this

request. The defense team has reviewed all substantive discovery and is well into review of the

voluminous social media-related documents. Further, defense counsel has shown diligence in this

request by making it well before the expiration of the Speedy Trial “clock” and well before the

motions filing deadline.

       14.      Second, it is very likely that this continuance would accomplish the underlying

purpose of this request. Excluding an additional 90 days from the requirements of the Speedy Trial

Act will allow the defense team to complete a thorough consultation with potential expert(s), who

themselves need to review relevant records and discovery. A thorough evaluation of both the

discovery and potential expert opinions is necessary to advise the defendant as to his options and

potential strategies for defense; and ideally should be completed well before any motions-filing

deadline set by this Court. This 90-day continuance would allow defense counsel time have these

important consultations and complete investigation, both of which are necessary to providing the

defendant with full and effective assistance of counsel.

       15.      Third, this request will not inconvenience the opposing party or its witnesses.

Assistant U.S. Attorney Julia Martinez has indicated that she does not oppose this motion, and

have no known issues with witness availability or scheduling.




                                                  5
Case 1:19-cr-00488-RM Document 29 Filed 06/11/20 USDC Colorado Page 6 of 7




       16.     The final West factor is the need asserted for the continuance and the harm that

the defendant might suffer as a result of a denial. The need for the continuance is described

throughout this motion. Without the requested continuance the defense will be unable to

adequately prepare the case, conduct a complete investigation, or file appropriate motions (if

necessary). Without the exclusion of a period of time from the speedy trial calculations,

defense counsel will be unable to provide effective assistance of counsel and the defendant’s

right to be effectively represented in these proceedings will be seriously damaged.



///
                                       CONCLUSION

       Wherefore, Mr. Richard Holzer, through his counsel, respectfully requests this Court for

an Order excluding an additional 90 days from the Speedy Trial Act computations, as authorized

by 18 U.S.C. § 3161(h)(7).


                                           Respectfully submitted,

                                           VIRGINIA L. GRADY
                                           Federal Public Defender



                                           s/ Mary V. Butterton
                                           MARY V. BUTTERTON
                                           Assistant Federal Public Defender
                                           633 17th Street, Suite 1000
                                           Denver, CO 80202
                                           Telephone: (303) 294-7002
                                           FAX: (303) 294-1192
                                           Mary_Butterton@fd.org
                                           Attorney for Mr. Holzer




                                              6
Case 1:19-cr-00488-RM Document 29 Filed 06/11/20 USDC Colorado Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on June 11, 2020, I electronically filed the foregoing

        THIRD UNOPPOSED MOTION TO EXCLUDE ADDITIONAL TIME
           FROM THE REQUIREMENTS OF THE SPEEDY TRIAL ACT


with the Clerk of Court using the CM/ECF system, which will send notification of such filing
to the following e-mail addresses:

      Julia Martinez, Assistant U.S. Attorney
      Email: julia.martinez@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

      Richard Holzer (Via U.S. Mail)



                                            s/ Mary V. Butterton
                                            MARY V. BUTTERTON
                                            Assistant Federal Public Defender
                                            633 17th Street, Suite 1000
                                            Denver, CO 80202
                                            Telephone: (303) 294-7002
                                            FAX: (303) 294-1192
                                            Mary_Butterton@fd.org
                                            Attorney for Richard Holzer




                                                7
